      Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 1 of 6 PageID #: 1

                                                                      JURY TRIAL DEMANDED


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DIANE GRANDERSON,                                )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )
                                                       No.
                                                 )
QUIKTRIP CORPORATION d/b/a                       )
QUIKTRIP #670,                                   )
                                                 )
                Defendant.
                                                 )

                                    NOTICE OF REMOVAL

         For its Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Local

Rules 2.02 and 2.03, Defendant QuikTrip Corporation d/b/a QuikTrip #670 (“QT”), states as

follows:

         1.     On May 7, 2020, Plaintiff Diane Granderson (“Plaintiff”) filed a Petition

commencing a civil action against QT in the Circuit Court of St. Louis County, Missouri,

captioned Diane Granderson vs. QuikTrip Corporation d/b/a QuikTrip #670, Case No. 20SL-

CC02516 (the “underlying action”).

         2.     A copy of the Petition in the underlying action, along with all process, pleadings,

orders, and other documents on file in the Circuit Court of St. Louis County, Missouri, are

attached to and incorporated by reference in this Notice as Exhibit A.

         3.     Plaintiff claims that she slipped and fell in a QT parking lot on or about August 3,

2017. Plaintiff contends that QT knew or should have known about an “oil puddle” allegedly

present where Plaintiff fell, and that QT failed to act with reasonable care to maintain the

premises, abate, or warn people of the alleged condition. (See Exhibit A, Petition-Premises

Liability, ¶¶ 5-8.)
      Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 2 of 6 PageID #: 2




         4.    The underlying action is a civil action as to which this Court has original

jurisdiction under 28 U.S.C. § 1332 and is removable to this Court pursuant to 28 U.S.C. § 1441

because (1) Plaintiff’s claims are wholly of a civil nature, and there is complete diversity of

citizenship between Plaintiff and QT, (2) the amount in controversy exceeds $75,000, exclusive

of interest and costs, and (3) all other requirements for removal have been satisfied.

I.       VENUE AND JURISDICTION

         5.    The United States District Court for the Eastern District of Missouri is the

appropriate Court for the filing of this Notice of Removal, and venue in the Eastern Division is

proper pursuant to 28 U.S.C. § 105(a)(1) and E.D.Mo. L.R. 2.07(A)(1), as the underlying action

originated in the Circuit Court of St. Louis County, Missouri, which is embraced by the Eastern

District and located within the Eastern Division.

         6.    Venue is also appropriate under 28 U.S.C. § 1391(b)(2), as a substantial part of

the events alleged in Plaintiff’s Petition are alleged to have occurred in this District. See Ex. A,

Pet. ¶¶ 2-5.

II.      THERE IS COMPLETE DIVERSITY BETWEEN PLAINTIFF AND QT

         7.    Upon information and belief, Plaintiff is a citizen and resident of the State of

Missouri.

         8.    QuikTrip Corporation is a citizen of the State of Oklahoma with its principal

place of business in Tulsa, Oklahoma.

         9.    Accordingly, there is complete diversity of citizenship between Plaintiff and QT.

See 28 U.S.C. § 1332(a).




                                                 2
       Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 3 of 6 PageID #: 3




III.      THE AMOUNT IN CONTROVERSY IS SATISFIED

          10.   The jurisdictional amount in controversy requirement is satisfied because the

value of Plaintiff’s claims exceeds $75,000, exclusive of interest and costs.

          11.   Upon removal, the relevant inquiry into the jurisdictional amount “‘is not whether

the damages are greater than the requisite amount, but whether a fact finder might legally

conclude that they are.’” Bell v. Hershey Co., 557 F.3d 953, 959 (8th Cir. 2009) (quoting Kopp v.

Kopp, 280 F.3d 883, 885 (8th Cir. 2002)) (emphasis in original). In other words, to prevent

removal the plaintiff must “establish to a legal certainty that the claim is for less than the

requisite amount.” Id. at 956.

          12.   Plaintiff’s Petition does not allege a specific monetary amount she seeks for

damages. See Ex. A, Pet. ¶ 12.

          13.   However, Plaintiff alleges she sustained “a closed head injury, headaches, an

interarticular fracture along the medial aspect of the distal phalanx and into the interphalangeal

joint of her right foot, effusion, sprains and strains of her back and tears and injury to the

associated nerves, muscles, tissues, tendons, membranes, cartilage, blood vessels and all of the

above were severely shocked, bruised, lacerated, cut, torn, wrenched, broken, strained, sprained,

dislocated, displaced, misplaced, ruptured, herniated, compressed, subluxed, and caused to

degenerate,” and that she presently suffers from and will continue to suffer from “constant

soreness, stiffness, weakness, inflammation, limitation of motion and impairment” due to those

injuries, and a “diminished enjoyment of life.” See Ex. A, Pet. ¶ 11.

          14.   Prior to filing her Petition, Plaintiff provided QT with documentation of medical

expenses exceeding $35,000. Plaintiff alleges that she will incur additional medical expenses in

the future. See Ex. A, Pet. ¶ 12.




                                                 3
   Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 4 of 6 PageID #: 4




       15.     The extent of injuries pled in a plaintiff's petition is a relevant consideration in

deciding whether a claim is made in excess of the jurisdictional limit. McGuire v. J.B. Hunt

Transp., Inc., No. 4:10CV746MLM, 2010 WL 2399550, at *3 (E.D. Mo. June 10, 2010). See

also Fainer v. State Farm Mut. Auto. Ins. Co., No. 4:08CV1536 AGF, 2009 WL 911724, at *3

(E.D. Mo. Apr. 1, 2009) (holding that “[i]n light of the extent to which Plaintiff's injuries are

pled, including the allegations that Plaintiff will continue to incur damages for such injuries in

the future, this Court cannot find, as a matter of law, that a fact finder could not legally conclude

that Plaintiff’s damages will not exceed $75,000.00.”)

       16.     It is also significant that Plaintiff, through her counsel, made a pre-filing

settlement demand to QT regarding her alleged injuries which is greater than the jurisdictional

amount (i.e., over $75,000). Specifically, Plaintiff originally demanded $175,000, later lowered

the demand to $115,000, and the most recent settlement demand figure was $85,000.

       17.     The existence of a pre-filing settlement demand is “relevant” to the amount in

controversy analysis. See Longo v. R.E. Monson, Inc., No. 05-CV-1835-CDP, 2005 WL

3454517, at *2 (E.D. Mo. 2005) (denying remand because settlement offer exceeding

jurisdictional satisfied amount in controversy requirement); Thomas v. Mann, No. 06-3269-CV-

S-WAK, 2006 WL 2620644, at *1 (W.D. Mo. Sept. 12, 2006); Dave Kolb Grading, Inc. v.

Sievers Equip. Co., No. 4:04CV01626 ERW, 2005 WL 8177068, at *4 (E.D. Mo. Apr. 6, 2005).

       18.     QT has met its burden of proving that a fact finder might legally conclude

damages exceed $75,000 by identifying Plaintiff’s pre-suit demand, and the extensive list of

Plaintiff’s claimed injuries, purported medical expenses to date, and representation that she will

incur future medical costs.




                                                 4
      Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 5 of 6 PageID #: 5




IV.      OTHER REQUIREMENTS

         A.    QT’s Removal is Timely

         19.   Plaintiff filed her Petition in the underlying action with the Circuit Court of St.

Louis County, Missouri, on May 6, 2020.

         20.   QT was served with the summons and Petition in the underlying action on May

18, 2020.

         21.   This Notice of Removal is timely under 28 U.S.C. § 1446(b), in that it is filed

within thirty (30) days of QT’s receipt of a copy of Plaintiff’s Petition.

         22.   This Notice complies with the general rule under 28 U.S.C. § 1446(c)(3)(B) that

notice of removal be filed not more than one (1) year after commencement of the action.

         B.    All Other Predicates for Removal Are Satisfied

         23.   The action is not an action described in 28 U.S.C. § 1445.

         24.   Written notice of the filing of this Notice of Removal will be promptly given to

Plaintiff, as required by 28 U.S.C. § 1446(d).

         25.   Written notice of the filing of this Notice of Removal will be promptly filed with

the Clerk of the Circuit Court of St. Louis County, Missouri, as required by 28 U.S.C. § 1446(d).

         26.   By filing this Notice, QT does not waive any of its affirmative defenses, including

but not limited to its right to move to dismiss this action pursuant to Rule 12 of the Federal Rules

of Civil Procedure.

         WHEREFORE, QuikTrip Corporation prays that the above captioned case pending in the

Circuit Court of St. Louis County, Missouri, be removed to this federal court for further

proceedings based on diversity of citizenship jurisdiction, that this court take jurisdiction herein,

and for any other and further relief as this court deems just and proper.




                                                  5
   Case: 4:20-cv-00786-RLW Doc. #: 1 Filed: 06/16/20 Page: 6 of 6 PageID #: 6



                                                  Respectfully submitted,

                                                  ARMSTRONG TEASDALE LLP



                                                   By: /s/Matthew J. Reh
                                                       Matthew J. Reh, #49418 MO
                                                       Katherine Ricks, #70322 MO
                                                       7700 Forsyth Blvd., Suite 1800
                                                       St. Louis, Missouri 63105
                                                       Telephone: 314.621.5070
                                                       Fax: 314.621.5065
                                                       mreh@atllp.com
                                                       kricks@atllp.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  QUIKTRIP CORPORATION d/b/a
                                                  QUIKTRIP #670



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, the foregoing was filed electronically with the

Clerk of Court and will be served by email and by operation of the Court’s electronic filing

system upon the following:

Brian Stokes
The Stokes Law Office
133 South 11th Street, Suite 350
St. Louis, Missouri 63102
stokeslawoffice@yahoo.com

ATTORNEYS FOR PLAINTIFF

                                                  /s/ Matthew J. Reh




                                              6
